Per Curiam.
Phillips, is presently serving sentences at the state penitentiary in Walla Walla, Washington, on two separate criminal convictions. His sole chal*632lenge to the legality of the detention is based upon the alleged unconstitutional sentencing procedure employed pursuant to chapter 114, Laws of 1935. Petitioner contends by section 4, chapter 34, Laws of 1935, the legislature expressly repealed sections 29 and 30, chapter 249, Laws of 1909, the previous sentencing procedure statute, by reference to their code numbers instead of setting forth the repealed statutes in full in contravention of article 2, section 37 of the Washington State Constitution.
This contention is without merit. The above-referred to portion of the state constitution applies only to amendatory acts by the legislature and not express or implicit repeal. Naccarato v. Sullivan, 46 Wn.2d 67, 278 P.2d 641 (1955); In re Dietrich, 32 Wash. 471, 73 P. 506 (1903). Therefore, petitioner’s application for a writ of habeas corpus is hereby denied.